
	

113 HR 2968 IH: Commute Less Act of 2013
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2968
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2013
			Mr. Sires introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend titles 23 and 49, United States Code, with
		  respect to congestion mitigation and metropolitan transportation planning, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Commute Less Act of 2013.
		2.Metropolitan
			 transportation planning
			(a)DefinitionsSection 5303(b) of title 49, United States
			 Code, is amended—
				(1)by redesignating
			 paragraph (7) as paragraph (9);
				(2)by redesignating
			 paragraphs (1) through (6) as paragraphs (2) through (7), respectively;
				(3)by inserting
			 before paragraph (2) (as so redesignated by paragraph (2) of this subsection)
			 the following:
					
						(1)Employer-based
				commuter programThe term
				employer-based commuter program means a program implemented by an
				employer that provides employees of that employer with alternatives to driving
				to and from work in a vehicle occupied by a single individual, including the
				following:
							(A)A carpool
				program.
							(B)A vanpool
				program.
							(C)A transit benefit
				program.
							(D)A parking cash-out
				program.
							(E)A shuttle
				program.
							(F)A telework
				program.
							;
				and
				(4)by inserting
			 before paragraph (9) (as so redesignated by paragraph (1) of this subsection)
			 the following:
					
						(8)Transportation
				management organizationThe
				term transportation management organization means a local,
				regional, or statewide association of employers established for the purpose of
				providing employees of those employers with alternatives to driving to and from
				work in a vehicle occupied by a single
				individual.
						.
				(b)Development of
			 transportation plan
				(1)Transportation
			 planSection 5303(i)(2) of
			 title 49, United States Code, is amended by adding at the end the
			 following:
					
						(I)Employer
				outreach activities and strategiesProposed activities and strategies to
				provide outreach to employers and transportation management organizations to
				facilitate the creation and expansion of employer-based commuter
				programs.
						.
				(2)Participation by
			 interested partiesSection 5303(i)(6)(A) of title 49, United
			 States Code, is amended by inserting after the disabled, the
			 following: representatives of employers and transportation management
			 organizations,.
				(c)Metropolitan
			 TIPSection 5303(j)(2)(A) of
			 title 49, United States Code, is amended by striking the period at the end and
			 inserting , including projects identified in a relevant commuter trip
			 reduction plan developed under subsection (r)..
			(d)Transportation
			 management areasSection
			 5303(k)(3) of title 49, United States Code, is amended by adding at the end the
			 following:
				
					(C)Employer
				involvementA process for
				addressing congestion management under subparagraph (A) shall be developed in
				coordination with any relevant employer advisory council established under
				subsection (r) and shall include projects identified in the commuter trip
				reduction plan of that
				council.
					.
			(e)Employer
			 advisory councils and information clearinghouseSection 5303 of title 49, United States
			 Code, is amended by adding at the end the following:
				
					(r)Employer
				advisory councils
						(1)In
				generalEach metropolitan
				planning organization serving a transportation management area shall establish
				an employer advisory council that consists of representatives of employers in
				the area served by the metropolitan planning organization.
						(2)Membership
							(A)In
				generalAn employer advisory council shall consist of not less
				than 7 representatives of employers and representatives of identified
				transportation management organizations in the area served by the relevant
				metropolitan planning organization.
							(B)Ensuring a
				diverse cross-section of employersIn establishing an employer advisory
				council, a metropolitan planning organization, to the extent practicable, shall
				ensure that the membership of the council includes a diverse cross-section of
				employers from the area served by the organization.
							(3)Commuter trip
				reduction planAn employer
				advisory council established under paragraph (1) shall develop and maintain a
				commuter trip reduction plan that identifies—
							(A)commuting patterns in the area served by
				the relevant metropolitan planning organization;
							(B)area goals for the
				reduction of vehicle miles traveled during peak commuting hours;
							(C)existing and
				proposed employer-based commuter programs in the area;
							(D)a series of
				projects and activities to facilitate achievement of the goals identified under
				subparagraph (B); and
							(E)a financing plan
				for the projects and activities identified under subparagraph (D).
							(s)Information
				clearinghouseThe Secretary
				is authorized to make a grant to a national nonprofit organization engaged in
				efforts relating to employer-based commuter programs or another entity
				to—
						(1)establish and
				operate an information clearinghouse relating to employer investment in
				transportation and employer-based commuter programs;
						(2)develop an
				education program with respect to employer investment in transportation and
				employer-based commuter programs; and
						(3)provide technical
				assistance relating to employer-based commuter programs and disseminate
				techniques and strategies used by successful employer-based commuter
				programs.
						.
			3.Congestion
			 mitigation during project constructionSection 106 of title 23, United States Code,
			 is amended by adding at the end the following:
			
				(k)Congestion
				mitigation plans
					(1)RequirementA recipient of Federal financial assistance
				under this title for a project with an estimated total cost of $75,000,000 or
				more or that will reduce traffic flow (as defined by the Secretary) for more
				than 120 days shall prepare a congestion mitigation plan for such project that
				includes funding for projects to reduce vehicle miles traveled during peak
				commuting hours along the impacted corridor.
					(2)CoordinationA
				recipient shall prepare a congestion mitigation plan under paragraph (1) in
				coordination with any relevant employer advisory council established under
				section 5303(r) of title 49.
					(3)Review by
				SecretaryA congestion mitigation plan prepared under paragraph
				(1) shall be made available to the Secretary for review upon the request of the
				Secretary.
					.
		4.Employer-based
			 commuter programs action plan
			(a)In
			 generalThe Secretary of
			 Transportation shall develop and implement a plan to expand and promote
			 employer-based commuter programs (as defined in section 5303(b) of title 49,
			 United States Code).
			(b)ContentsThe
			 plan developed under subsection (a) shall include plans—
				(1)to amend existing
			 regulations and guidance and, if necessary, develop new regulations and
			 guidance to ensure that employer-based commuter programs are integrated, to the
			 extent possible, into all appropriate Federal transportation programs;
				(2)to identify best
			 practices with respect to employer-based commuter programs;
				(3)to research the
			 effectiveness and efficiency of employer-based commuter programs; and
				(4)to create a
			 national and regional peer exchange program to ensure that developments with
			 respect to employer-based commuter programs are shared and issues are
			 addressed.
				(c)TimingNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall finalize and begin implementation of the plan developed under subsection
			 (a).
			(d)Report to
			 CongressNot later than 2
			 years after the date of enactment of this Act, the Secretary shall submit to
			 the Committee on Transportation and Infrastructure of the House of
			 Representatives and the Committee on Banking, Housing, and Urban Affairs and
			 the Committee on Environment and Public Works of the Senate a report on the
			 implementation and impact of the plan developed under subsection (a).
			5.Disaster
			 preparedness report
			(a)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, the Secretary of Transportation shall
			 submit to the Committee on Transportation and Infrastructure of the House of
			 Representatives and the Committee on Banking, Housing, and Urban Affairs and
			 the Committee on Environment and Public Works of the Senate a report with
			 recommendations on how to better integrate employer-based commuter programs (as
			 defined in section 5303(b) of title 49, United States Code) into emergency
			 planning, preparedness, and response activities.
			(b)CoordinationIn preparing the report under subsection
			 (a), the Secretary shall consult with—
				(1)the Administrator
			 of the Federal Emergency Management Agency; and
				(2)stakeholders,
			 including national and regional organizations and experts that promote
			 employer-based commuter programs.
				
